Per Curiam.
Plaintiff and defendant introduced evidence. Defendant assigns as error the denial of his motion for judgment of compulsory nonsuit entered at the close of all the evidence. A study *719of the evidence in the record before us shows that plaintiff’s evidence, considered in the light most favorable to him, and giving him the benefit of every legitimate inference to be drawn therefrom, is sufficient to carry the case to the jury. The court correctly denied the motion for judgment of compulsory nonsuit.
The jury, under application of settled principles of law, resolved the issues of fact against the defendant. While the appellant’s brief presents contentions involving fine distinctions and close differentiations, a careful examination of all of his assignments of error discloses no question or feature requiring extended discussion. Neither reversible nor prejudicial error has been made to appear. The verdict and judgment below will be upheld.
No error.